Citation Nr: 0947283	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The deceased had guerrilla service from October 1942 to 
February 1946.  He died in February 2003.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In March 2008, the appellant attempted to appoint a 
representative in this matter.  In a September 2008 letter to 
the appellant, the RO informed her that the desired 
representative was not an accredited agent for that purpose.  
She was informed of the requirements for his accreditation 
and provided with an application form for him to complete.  
There is no record of receipt of that completed form of 
record; thus, the Board will treat the appellant as pursuing 
her case without representation.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The deceased had recognized guerrilla service from October 
1942 to February 1946, but did not have service in the 
service of the United States Armed Forces.  He did not 
possess the requisite service to allow his surviving spouse 
to qualify for VA nonservice-connected death pension 
benefits.


CONCLUSION OF LAW

Basic eligibility for VA nonservice connected death benefits 
is not established.  38 U.S.C.A. §§ 101(2), 107(a), 1310, 
1521, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§  
3.1, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

However, in this case and on the specific limited question 
before the Board, notice is not required because the issue 
presented involves a claim for nonservice-connected pension 
benefits based on the service of an individual who did not 
have active military service during a period which so 
qualifies.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 

VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  As discussed below, the 
appellant's claim cannot be substantiated as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Legal Criteria, Factual Background, and Analysis

The appellant seeks entitlement to nonservice-connected death 
pension based on the service of her husband, who died in 
February 2003.  

A July 2003 Armed Forces of the Philippines certification 
noted that the deceased had recognized guerilla service from 
October 1942 to February 1946 in the Regimental Headquarters 
and Headquarters Service Company.  

The RO requested from NPRC a certification of the deceased's 
service, and in a July 2007 statement, NPRC certified that 
the deceased served with the Philippine Guerillas (Regt. 1, 
Hq. 7, Hq. Co.) from October 26, 1942, to February 13, 1946.  
It also certified that the deceased had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

Nonservice-connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§  1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval or air service.  38 
U.S.C.A. §§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the present was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. § 
3.40(b)(c)(d).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service Department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  

In this case, the deceased's service has been verified, as 
detailed above and is not the type of service that can 
qualify a claimant for nonservice-connected death pension.  
Therefore, the Board finds that the appellant is not eligible 
for the requested benefit.  

In this case it is the law that is dispositive of the issue.  
The evidence shows that the deceased did not have the 
requisite type of service to establish entitlement to VA 
death pension benefits.  Accordingly, entitlement to VA 
nonservice-connected death pension benefits must be denied as 
a matter of law.  Mason, 16 Vet. App. at 132.




ORDER

Entitlement to a nonservice-connected death pension is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


